Citation Nr: 1440790	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  12-21 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Whether the appellant is a Veteran for the purpose of establishing entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 decision.  In July 2011, the appellant filed a notice of disagreement (NOD).  The Agency of Original Jurisdiction (AOJ) issued a statement of the case (SOC) in June 2012, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2012. 

In July 2014, the appellant and his daughter testified during a Board hearing before the undersigned Veterans Law Judge held at the San Francisco RO,.  The hearing transcript has been associated with the claims file.  At that hearing, the undersigned advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There are additional documents stored electronically in Virtual VA, to include a copy of the July 2014 hearing transcript.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The matter on appeal is being s REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks to establish his entitlement to recognition as a Veteran for the purpose of establishing entitlement to a one-time payment from the FVEC Fund.  He asserts that, from March to November 1945, he served with the 66th Infantry of the U.S. Armed Forces of the Philippines - North Luzon (USAFIP-NL).  His service number was ASN [redacted].

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of the Department of Veterans Affairs, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department."

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

In support of his effort to establish Veteran status, the appellant has submitted the following documentation:

* an enlistment and final indorsement record reflecting the appellant's service with E Company, 66th Infantry of the Philippine Army (PA);
* an August 1985 certification from the Philippine Veterans Affairs Office reflecting that the appellant served with A Company of the 66th Infantry USAFIP-NL;
* a December 1986 certification from the Philippine Veterans Affairs Office reflecting that the appellant served with A. Co. 66th Infantry;
* a December 1990 joint affidavit from a physician as well as a member of the Judge Advocate General's Office who attested to the appellant's service with E Company, 66th Infantry USAFIP-NL;
* an August 1991 letter from the Armed Forces of the Philippines stating that the appellant's name is listed as a recognized guerilla in the Approved Revised Reconstructed Guerilla Roster of 1948;
* a September 1991 letter from the State of Hawaii Office of Veterans Services indicating receipt of the August 1991 Armed Forces letter as establishing the appellant's military service;
* documents showing that the appellant holds an account at the Philippine Veterans Bank; and
* copies of the appellant's U.S. Passport, social security card, and State of California Senior Citizen Card.

In January 2010 and August 2010, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In the latter request, the AOJ forwarded to the NPRC a copy of the appellant's enlistment record, AGNR2 and the certification from the Office of the Adjutant General of Armed Forces of the Philippines for its certification review.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) (holding that the appellant has the right to have the NPRC review any relevant records in determining veteran status).

The United States Court of Appeals for Veterans Claims (Court) has recently held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, -- Vet. App. --, 2014 WL 4199213.  In this respect, the Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.

Thus, as a result of the decision in Tagupa, the Board must remand this case for certification of service to be provided by the Department of the Army.  The Capellan decision does not specify which documents must be sent to the service department, but does refer to the broad term "all relevant evidence."  Capellan, 539 F.3d at 1382.  To assist the AOJ, the Board identifies below the documents which must be sent to the service department.

The Board also observes that, during the July 2014 hearing, the appellant indicated his intent to submit for consideration additional documents which he brought to the hearing.  Unfortunately, those documents have not been associated with VBMS or Virtual VA.  On remand, the appellant should be contacted to submit all relevant evidence supportive of his allegation of Veteran status, to include those documents which he intended to submit to the Board at the July 2014 hearing.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Contact the appellant and request him to submit all relevant evidence supportive of his allegation of Veteran status, to include those documents which he intended to submit to the Board at the July 2014 hearing.

2.  After providing the appellant a reasonable opportunity to respond and obtaining any relevant documents, contact the Department of the Army and request verification of the appellant's claimed active duty service.  In so doing, the Department of the Army should be provided copies of the following documents:

* an enlistment and final indorsement record reflecting the appellant's service with E Company, MD Battalion, 66th Infantry of the PA;
* an August 1985 certification from the Philippine Veterans Affairs Office reflecting that the appellant served with A Company of the 66th Infantry USAFIP-NL;
* a December 1986 certification from the Philippine Veterans Affairs Office reflecting that the appellant served with A. Co. 66th Infantry;
* a December 1990 joint affidavit from a military physician as well as a member of the Judge Advocate General Office who attested to the appellant's service with E Company, 66th Infantry USAFIP-NL;
* an August 1991 letter from the Armed Forces of the Philippines stating that the appellant's name is listed as a recognized guerilla in the Approved Revised Reconstructed Guerilla Roster of 1948; and
* any additional non-duplicative documents which the appellant submits as a result of his remand.

3.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After accomplishing all requested action, as well as any additional action deemed warranted, the readjudicate the claim in light of all evidence (to particularly include all that added to the record since the last adjudication of the claim) and legal authority. 

5.  If the benefit sought on appeal remains denied, furnish to the appellant an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

